Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The preliminary amendment filed 04/15/2022 has been entered. Claims 1-12 are cancelled, and new claims 13-29 are added. Claims 13-29 are currently pending in this application. 
Applicant’s arguments, see Page 8, filed 04/15/2022, with respect to the new claims 13-29 have been considered but they are not persuasive. Applicant states " new claims 13-29 are added for examination, which applicant submits are clear from the original disclosure, see for example Figures 25-26". Examiner respectfully disagrees. The Figures 25-26 do not show the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view… the light blocking material covers the side portion of the polarizing plate, and the light blocking material contacts the first substrate inside of the opening of the polarizing plate” in claim 13 and the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view…the light blocking material includes a first portion, a second portion, and a third portion, the first portion of the light blocking material contacts the first substrate inside of the opening of the polarizing plate, the second portion of the light blocking material contacts the side portion of the polarizing plate, and the third portion of the light blocking material contacts bottom surface of the polarizing plate” in claim 24. Therefore, the new matter rejections of claims 13-29 have been stated below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view… the light blocking material covers the side portion of the polarizing plate, and the light blocking material contacts the first substrate inside of the opening of the polarizing plate” in claim 13  and the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view…the light blocking material includes a first portion, a second portion, and a third portion, the first portion of the light blocking material contacts the first substrate inside of the opening of the polarizing plate, the second portion of the light blocking material contacts the side portion of the polarizing plate, and the third portion of the light blocking material contacts bottom surface of the polarizing plate” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:  
In claim 24, line 30, " contacts bottom surface of the polarizing plate " should read - - contacts the bottom surface of the polarizing plate - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 13, the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view… the light blocking material covers the side portion of the polarizing plate, and the light blocking material contacts the first substrate inside of the opening of the polarizing plate” are not described in the specification at the time the application was filed. Both Fig. 25 and 26 of the application only show that the light blocking material (SGL in Fig. 25-26) covers the side portion of the polarizing plate, and the light blocking material contacts the first substrate inside of the opening of the polarizing plate. However, the bezel in Fig. 25-26 (BZ in Fig. 25-26) is provided below the backlight unit and partially overlapping with the opening of the polarizing plate (OD1 in Fig. 26) along the thickness direction. Further, the originally filed specification does not describe the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view… the light blocking material covers the side portion of the polarizing plate, and the light blocking material contacts the first substrate inside of the opening of the polarizing plate”. Therefore, the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view… the light blocking material covers the side portion of the polarizing plate, and the light blocking material contacts the first substrate inside of the opening of the polarizing plate” in claim 13 are not supported by the originally filed disclosure. This is a new matter rejection.
Dependent claims 14-23 would be rejected by virtue of their dependency.

Regarding claim 24, the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view…the light blocking material includes a first portion, a second portion, and a third portion, the first portion of the light blocking material contacts the first substrate inside of the opening of the polarizing plate, the second portion of the light blocking material contacts the side portion of the polarizing plate, and the third portion of the light blocking material contacts bottom surface of the polarizing plate” are not described in the specification at the time the application was filed. Fig. 26 of the application only shows that the light blocking material (SGL in Fig. 26) includes a first portion, a second portion, and a third portion, the first portion of the light blocking material contacts the first substrate inside of the opening of the polarizing plate, the second portion of the light blocking material contacts the side portion of the polarizing plate, and the third portion of the light blocking material contacts bottom surface of the polarizing plate. However, the bezel in Fig. 26 (BZ in Fig. 26) is provided below the backlight unit and partially overlapping with the opening of the polarizing plate (OD1 in Fig. 26) along the thickness direction. Further, the originally filed specification does not describe the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view…the light blocking material includes a first portion, a second portion, and a third portion, the first portion of the light blocking material contacts the first substrate inside of the opening of the polarizing plate, the second portion of the light blocking material contacts the side portion of the polarizing plate, and the third portion of the light blocking material contacts bottom surface of the polarizing plate”. Therefore, the combined limitations of “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view…the light blocking material includes a first portion, a second portion, and a third portion, the first portion of the light blocking material contacts the first substrate inside of the opening of the polarizing plate, the second portion of the light blocking material contacts the side portion of the polarizing plate, and the third portion of the light blocking material contacts bottom surface of the polarizing plate” in claim 24 is not supported by the originally filed disclosure. This is a new matter rejection.
Dependent claims 25-29 would be rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 17, 19, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 15, lines 2-3, the claim limitation of " the side portion of the polarizing plate is located outer from a center of the opening than the side portion of the bezel " is indefinite insofar as unclear because the claim 13 already states that “a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view, the bezel includes…a side portion provided on a lateral side of the backlight unit around the opening of the polarizing plate, the polarizing plate includes a side portion that defines the opening of the polarizing plate”. It is unclear how the side portion of the polarizing plate (defines the opening of the polarizing plate) can be located outer from a center of the opening than the side portion of the bezel while the bezel (includes the side portion) does not to overlap with the opening of the polarizing plate in the plan view. Accordingly, for the purpose of examination, the limitation of “the side portion of the polarizing plate is located outer from a center of the opening than the side portion of the bezel” will not been further treated on the merits (since claim 14 already includes the limitation of “the side portion of the polarizing plate is located closer to a center of the opening than the side portion of the bezel”). Correction to the claim language is required.
Dependent claims 17, 19, 21 and 23 are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16, 18, 20, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (CN108681150A) in view of Chen (US 2020/0186688).
Regarding claim 13, Ke teaches an electro-optical device (Fig. 1-13, Pages 4-6 of English Translation of CN108681150A) comprising:
a camera module (Page 6, the device such as camera is placed in the through hole 201 of the backlight module 200 in Fig. 3, 10 and 13);
a panel (the panel corresponding to the liquid crystal panel 11001 in Fig. 13) including a first substrate (the bottom substrate of 110011 in Fig. 13), a second substrate (the top substrate of 110011 in Fig. 13) provided above the first substrate (the bottom substrate of 110011 in Fig. 13), and an electro-optical layer (the inherent liquid crystal layer of the liquid crystal panel 11001 in Fig. 13);
a polarizing plate (205 in Fig. 13) on the first substrate (the bottom substrate of 110011 in Fig. 13);
an opening (the opening of 205 in Fig. 13) formed in the polarizing plate (205 in Fig. 13);
a backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13) provided below the polarizing plate (205 in Fig. 13) so as not to overlap (Fig. 11-13) with the opening of the polarizing plate (the opening of 205 in Fig. 13) in a plan view (Fig. 11-13);
a bezel (201 in Fig. 13) provided below the backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13) so as not to overlap (Fig. 13) with the opening of the polarizing plate (the opening of 205 in Fig. 13) in the plan view (Fig. 11-13); and
a light blocking material (11003 in Fig. 13, the adhesive 11003 is a light blocking adhesive to prevent the light leakage between the non-display region 11001b and the display region 110011a in Fig. 11-13, Page 6), 
wherein, 
a part of the first substrate (the bottom substrate of 110011 in Fig. 13) is exposed from the polarizing plate (205 in Fig. 13) in the opening of the polarizing plate (the opening of 205 in Fig. 13), where the opening of the polarizing plate (the opening of 205 in Fig. 13) is located, 
the opening of the polarizing plate (the opening of 205 in Fig. 13) overlaps (Fig. 13) the camera module(Page 6, the device such as camera is placed in the through hole 201 of the backlight module 200 in Fig. 3, 10 and 13), 
the bezel (201 in Fig. 13) includes a bottom portion (the bottom portion of 201 in Fig. 13) configured to cover a lower side (Fig. 13) of the backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13) and a side portion (the vertical portion of 201 corresponding to the through hole 201 of the backlight module 200 in Fig. 13) provided on a lateral side of the backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13) around (Fig. 11-13) the opening of the polarizing plate (the opening of 205 in Fig. 13), 
the polarizing plate (205 in Fig. 13) includes a side portion (the portion of 205 corresponding to the opening of 205 in Fig. 13) that defines the opening of the polarizing plate (the opening of 205 in Fig. 13),
the light blocking material (11003 in Fig. 13, Page 6) covers (Fig. 13) the side portion of the polarizing plate (the portion of 205 corresponding to the opening of 205 in Fig. 13), and
the light blocking material (11003 in Fig. 13, Page 6) contacts (Fig. 13) the first substrate (the bottom substrate of 110011 in Fig. 13) inside (Fig. 13) of the opening of the polarizing plate (the opening of 205 in Fig. 13).
Ke teaches that the electro-optical layer (the inherent liquid crystal layer of the liquid crystal panel 11001 in Fig. 13) is a liquid crystal layer. Ke does not explicitly point out that the electro-optical layer is formed between the first substrate and the second substrate, and the electro-optical layer overlaps the opening of the polarizing plate.
Chen teaches that (Fig. 5-6, [0053-0058, 0013]) an electro-optical layer (14 in Fig. 5-6) formed between the first substrate (15 in Fig. 5-6) and the second substrate (13 in Fig. 5-6), and the electro-optical layer (14 in Fig. 5-6) overlaps the opening (172 in Fig. 5-6) of the polarizing plate (172 in Fig. 5-6)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Ke such that in the system of Ke, the electro-optical layer is formed between the first substrate and the second substrate, and the electro-optical layer overlaps the opening of the polarizing plate. The motivation is to provide a display device having a high screen ratio and a narrow border with a notched area for a camera module (Chen, [0002]).

Regarding claim 24, Ke teaches an electro-optical device (Fig. 1-13, Pages 4-6 of English Translation of CN108681150A) comprising:
a camera module (Page 6, the device such as camera is placed in the through hole 201 of the backlight module 200 in Fig. 3, 10 and 13);
a panel (the panel corresponding to the liquid crystal panel 11001 in Fig. 13) including a first substrate (the bottom substrate of 110011 in Fig. 13), a second substrate (the top substrate of 110011 in Fig. 13) provided above the first substrate (the bottom substrate of 110011 in Fig. 13), and an electro-optical layer (the inherent liquid crystal layer of the liquid crystal panel 11001 in Fig. 13);
a polarizing plate (205 in Fig. 13) on the first substrate (the bottom substrate of 110011 in Fig. 13);
an opening (the opening of 205 in Fig. 13) formed in the polarizing plate (205 in Fig. 13);
a backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13) provided below the polarizing plate (205 in Fig. 13) so as not to overlap (Fig. 11-13) with the opening of the polarizing plate (the opening of 205 in Fig. 13) in a plan view (Fig. 11-13);
a bezel (201 in Fig. 13) provided below the backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13) so as not to overlap (Fig. 13) with the opening of the polarizing plate (the opening of 205 in Fig. 13) in the plan view (Fig. 11-13); and
a light blocking material (11003 in Fig. 13, the adhesive 11003 is a light blocking adhesive to prevent the light leakage between the non-display region 11001b and the display region 110011a in Fig. 11-13, Page 6), 
wherein, 
a part of the first substrate (the bottom substrate of 110011 in Fig. 13) is exposed from the polarizing plate (205 in Fig. 13) in the opening of the polarizing plate (the opening of 205 in Fig. 13), where the opening of the polarizing plate (the opening of 205 in Fig. 13) is located, 
the opening of the polarizing plate (the opening of 205 in Fig. 13) overlaps (Fig. 13) the camera module(Page 6, the device such as camera is placed in the through hole 201 of the backlight module 200 in Fig. 3, 10 and 13), 
the bezel (201 in Fig. 13) includes a bottom portion (the bottom portion of 201 in Fig. 13) configured to cover a lower side (Fig. 13) of the backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13) and a side portion (the vertical portion of 201 corresponding to the through hole 201 of the backlight module 200 in Fig. 13) provided on a lateral side of the backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13) around (Fig. 11-13) the opening of the polarizing plate (the opening of 205 in Fig. 13), 
the polarizing plate (205 in Fig. 13) includes a side portion (the portion of 205 corresponding to the opening of 205 in Fig. 13) which defines the opening of the polarizing plate (the opening of 205 in Fig. 13),
the polarizing plate (205 in Fig. 13) includes an upper surface (the upper surface of 205 in Fig. 13) contacted to (Fig. 13) the first substrate (the bottom substrate of 110011 in Fig. 13) and a bottom surface (the bottom surface of 205 in Fig. 13) opposed to the upper surface (the upper surface of 205 in Fig. 13), 
the light blocking material (11003 in Fig. 13) includes a first portion (the very top portion of 11003 contacts the bottom surface of 110011 in Fig. 13), a second portion (the upper portion of 11003 contacts the side surface of 205, which is  below the very top portion of 11003 contacts the bottom surface of 110011 in Fig. 13), and a third portion (the lower portion of 11003 contacts the bottom surface of 205 and the vertical side surface of 201 in Fig. 13),
the first portion of the light blocking material (the very top portion of 11003 contacts the bottom surface of 110011 in Fig. 13) contacts (Fig. 13) the first substrate (the bottom substrate of 110011 in Fig. 13) inside (Fig. 13) of the opening of the polarizing plate (the opening of 205 in Fig. 13), 
the second portion of the light blocking material(the upper portion of 11003 contacts the side surface of 205, which is  below the very top portion of 11003 contacts the bottom surface of 110011 in Fig. 13) contacts (Fig. 13) the side portion of the polarizing plate (the portion of 205 corresponding to the opening of 205 in Fig. 13), and
the third portion of the light blocking material (the lower portion of 11003 contacts the bottom surface of 205 and the vertical side surface of 201 in Fig. 13) contacts (Fig. 13) the bottom surface of the polarizing plate (the bottom surface of 205 in Fig. 13).
Ke teaches that the electro-optical layer (the inherent liquid crystal layer of the liquid crystal panel 11001 in Fig. 13) is a liquid crystal layer. Ke does not explicitly point out that the electro-optical layer is formed between the first substrate and the second substrate, and the electro-optical layer overlaps the opening of the polarizing plate.
Chen teaches that (Fig. 5-6, [0053-0058, 0013]) an electro-optical layer (14 in Fig. 5-6) formed between the first substrate (15 in Fig. 5-6) and the second substrate (13 in Fig. 5-6), and the electro-optical layer (14 in Fig. 5-6) overlaps the opening (172 in Fig. 5-6) of the polarizing plate (172 in Fig. 5-6)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Ke such that in the system of Ke, the electro-optical layer is formed between the first substrate and the second substrate, and the electro-optical layer overlaps the opening of the polarizing plate. The motivation is to provide a display device having a high screen ratio and a narrow border with a notched area for a camera module (Chen, [0002]).

Regarding claims 14, 16, 18, 20, 22 and 25-27, Ke also teaches the following elements:
(Claim 14) the side portion of the polarizing plate (the portion of 205 corresponding to the opening of 205 in Fig. 13) is located closer (Fig. 13) to a center of the opening (the opening of 205 in Fig. 13) than the side portion of the bezel (the vertical portion of 201 corresponding to the through hole 201 of the backlight module 200 in Fig. 13). 
(Claim 16) the polarizing plate (205 in Fig. 13) overlaps (Fig. 13) the side portion of the bezel (the vertical portion of 201 corresponding to the through hole 201 of the backlight module 200 in Fig. 13). 
(Claim 18) the light blocking material (11003 in Fig. 13, Page 6) includes a first portion (the upper portion of 11003 in Fig. 13, Page 6) and a second portion (the lower portion of 11003 in Fig. 13, Page 6), the first portion of the light blocking material (the upper portion of 11003 in Fig. 13, Page 6) faces the side portion of the polarizing plate (the portion of 205 corresponding to the opening of 205 in Fig. 13) and extends parallel to (Fig. 3) the side portion of the bezel (the vertical portion of 201 corresponding to the through hole 201 of the backlight module 200 in Fig. 13), and the second portion of the light blocking material (the lower portion of 11003 in Fig. 13, Page 6) overlaps (Fig. 13) the polarizing plate (205 in Fig. 13) and extends parallel to (Fig. 13) the bottom portion of the bezel (the bottom portion of 201 in Fig. 13).
(Claim 20) the first portion of the light blocking material (the upper portion of 11003 in Fig. 13, Page 6) contacts (Fig. 13) the first substrate (the bottom substrate of 110011 in Fig. 13) inside (Fig. 13) of the opening of the polarizing plate (the opening of 205 in Fig. 13), and the second portion of the light blocking material (the lower portion of 11003 in Fig. 13, Page 6) contacts (Fig. 13) the side portion of the bezel (the vertical portion of 201 corresponding to the through hole 201 of the backlight module 200 in Fig. 13).
(Claim 22) the light blocking material (11003 in Fig. 13, the adhesive 11003 is a light blocking adhesive to prevent the light leakage between the non-display region 11001b and the display region 110011a in Fig. 11-13, Page 6) is an adhesive layer (Page 6).
(Claim 25) the light blocking material (the lower portion of 11003 in Fig. 13, Page 6) contacts (Fig. 13) the side portion of the bezel (the vertical portion of 201 corresponding to the through hole 201 of the backlight module 200 in Fig. 13).
(Claim 26) the third portion of the light blocking material (the lower portion of 11003 contacts the bottom surface of 205 and the vertical side surface of 201 in Fig. 13) overlaps (Fig. 13 and Picture 1) the backlight unit (the backlight corresponding to 203, 2041, 2042 and 2043 in Fig. 13).
(Claim 27) the light blocking material (the lower portion of 11003 in Fig. 13, Page 6) is a thin film (Fig. 13, 11003 is a thin film with varied thickness compared with other thicker components of the device) having a function of blocking visible light (Fig. 13, the adhesive 11003 is a light blocking adhesive to prevent the light leakage between the non-display region 11001b and the display region 110011a in Fig. 11-13, Page 6).


    PNG
    media_image1.png
    431
    516
    media_image1.png
    Greyscale

Picture 1, from Fig. 13 of Ke (CN108681150A)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Chen as applied to claim 26 above, and further in view of Inui (US 2020/0241358).
Regarding claim 28, Ke does not teach the following elements. 
Inui teaches the following elements:
(Claim 28) a light blocking material (31/31A in Fig. 2-3, [0024]) is a resin film having a function of blocking visible light ([0024]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inui for the system of Ke in view of Chen such that in the system of Ke in view of Chen, 
(Claim 28) the light blocking material is a resin film having a function of blocking visible light.
The motivation is to have a high light blocking effect to prevent light from leaking (Inui, [0024]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Chen as applied to claim 26 above, and further in view of Son (US 2020/0064681).
Regarding claim 29, Ke does not teach the following elements. 
Son teaches the following elements:
(Claim 29) a light blocking material (500 in Fig. 4 and 6-7, [0057-0062]) is an adhesive sheet film (Fig. 4 and 6-7, [0057-0062]) having a function of blocking visible light (Fig. 4 and 6-7, [0057-0062]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Son for the system of Ke in view of Chen such that in the system of Ke in view of Chen, 
(Claim 29) the light blocking material is an adhesive sheet film having a function of blocking visible light.
The motivation is to reduce or prevent light leakage and the introduction of impurities around the camera hole CH, which may degrade display performance (Son, [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871